Citation Nr: 1732142	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  11-32 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, dysthymic disorder, schizoaffective disorder, and adjustment disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel
INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In August 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing is associated with the record. Although the Veteran was represented by a veterans service organization (VSO) at that time, his representative did not appear at the hearing.  The Veteran waived his right to have representation during the hearing and noted that he wanted the hearing to proceed.

In October 2014, the Board reopened and remanded the psychiatric claim.  Also at that time, the Board expanded the scope of the Veteran's psychiatric claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issues on appeal are as reflected on the title page.  


FINDINGS OF FACT

1.  The Veteran does not have a credible or corroborated in-service stressor upon which a diagnosis of PTSD can be based.  The diagnostic criteria for a PTSD diagnosis based on an in-service stressor have not been met.

2.  A chronic acquired psychiatric disability was not shown in service or for many years after service, and the Veteran's currently diagnosed disabilities are not related to service or to any service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2016).  Compliant VCAA notice was provided in various letters, including correspondence dated in January 2010.

The Veteran was afforded a hearing before the undersigned VLJ in August 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to the events in service, his symptomatology, and treatment history.  Neither the Veteran nor his now attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service treatment records, SSA records, VA examination reports, and hearing testimony.  The Board recognizes that the Veteran has alluded to the existence of accident reports and hospital records related to his claimed stressors in service, and that no such records are currently of record.  However, for the reasons discussed below, the Board deems the Veteran's reports not credible, and therefore finds that a further remand to search for any claimed records is not warranted.  

Additionally, the AOJ has made numerous requests to the Veteran for more information, including more specific dates, concerning his claimed stressors so that a request for verification could be made to the Joint Services Records Research Center (JSRRC).  The Veteran however has failed to respond or provide sufficient information for a verification request, as discussed in formal memoranda issued by the AOJ in March 2010 and October 2015.  In any event, as stated, the Board finds the Veteran to be an unreliable historian, and notes he has provided inconsistent accounts of his claimed stressors including as to where events took place.  For instance, he reported in various statements that he witnessed a soldier get run over by a tank while stationed in California, but reported during January 2008 VA treatment that the incident occurred in Alaska.  Absent credible evidence of more precise dates or locations of the claimed stressors, the Board finds that no further action is warranted.

The Board also notes that actions requested in the prior remand have been undertaken.  Additional service personnel records, SSA records, and outstanding VA treatment records were obtained, and additional stressor information was requested so that attempts could be made for verification.  A new VA examination was obtained as well.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

While the Veteran and his attorney have requested further remand based on a contention that the April 2016 VA examination is not adequate for a number reasons, including a stated failure to adequately consider the Veteran's medical history, the Board is not persuaded.  In this regard, the April 2016 opinion was based on a review of medical literature and examination of the Veteran, as well as a clear and demonstrated review of the Veteran's claims file and medical record, as evidenced by reference to relevant clinical findings.  The April 2016 VA examiner provided a thorough and detailed rationale with demonstrated consideration of the Veteran's medical history, including his past symptoms and diagnoses of record.  Thus, the examination is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

To the extent that the Veteran and his attorney argue that the examiner failed to consider the Veteran's lay statements concerning symptomatology both during and after service, as explained in the VA examination report, the examiner did consider the Veteran's lay reports and generally found him to be an unreliable historian.  The Board acknowledges that the Veteran and his attorney argue that it is not necessary that the Veteran have a diagnosis of a mental disorder in service, and that the VA examiner noted the absence of a diagnosis in the VA examination report.  Nonetheless, the VA examination report remains adequate, as their argument is not in dispute.  The Board points out that the examiner essentially finds that the absence of psychiatric diagnosis or complaints in service was merely one reason, among others, relied upon to form his conclusion that the Veteran does not have a psychiatric disorder that is related to service or to any service-connected disability.

It also appears that the Veteran's attorney, in May and August 2016 statements, has raised a challenge to the April 2016 VA examiner's credentials.  However, the Court and the United States Court of Appeals for the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).   Here, neither the Veteran nor his attorney has provided any specific challenge to the VA examiner's credentials.  The presumption of the examiner's competence remains intact.  

There is no indication that the April 2016 VA examination was not objectively conducted or that the report contains inaccurate data.  The Board points out that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The Court has applied the presumption of regularity to "all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214, 220 (2000).  The presumption of regularity is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Statements made by a veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

Based on a review of the record, the Board finds that the duty to notify and assist have been substantially complied with and will proceed to the merits of the issues on appeal.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2016).  Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

However, effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304 (f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  As such is not alleged here, as the Veteran served during peacetime in Alaska and California, the revised provisions do not affect the outcome of this claim.  

Upon review of the record, the Board first finds that the claim for service connection for PTSD must fail because an essential criterion for establishing service connection - credible supporting evidence of an in-service stressor - has not been met.  See 38 C.F.R. § 3.304(f).  The evidence also does not show a credible diagnosis of PTSD based upon a corroborated or credible in-service stressor.

Initially, the Board notes that the Veteran does not contend that he has PTSD as the result of a combat-related incident or injury, or is the result of fear of hostile military or terrorist activity.  On the contrary, he has alleged PTSD due to various in-service noncombat-related stressors, to include his sleeping bag catching on fire, a tank running over a soldier and the soldier's brother in their sleep, being in a vehicle that went over a cliff (though it landed safely and nobody was injured), watching his friend die from falling off of a motorcycle, and exposure to "people" that "were injured or killed" monthly during the course of training at Fort Irwin.  

However, after a careful review of the record, the Board finds the Veteran is not a reliable historian, and because of such, his alleged stressors related to service are not credible.  In fact, the April 2016 VA examiner expressly noted that the Veteran is an "unreliable historian and gave a somewhat disjointed and inconsistent account of his personal history."  The examiner's interpretation is consistent with other objective evidence of record, and the record as it stands lacks credible supporting evidence of the Veteran's claimed stressors.  

Neither the Veteran's service treatment nor personnel records show any mention of a destroyed sleeping bag.  The records also do not show that the Veteran received a citation or any documentation for an incident where he drove a Jeep off of a cliff while driving for a Lieutenant at Fort Irwin, California.  Personnel records do show that he received punishment on one occasion for being absent without leave, but nothing related to any destruction of property or any Jeep incident.  Notably, there is a statement of record from the Finance Office in June 1983, likely pursuant to the Veteran's permanent change of station from Alaska to California in May 1983, but there is no remark or indication of any charges, expenses or waivers related to such events.  

Moreover, the personnel records show that during or subsequent to the claimed stressful periods, the Veteran received a Letter of Appreciation in February 1983 for dedication and professionalism and a "job well done," during an exercise; was promoted in April 1984 effective May 1, 1984; and received a Good Conduct Medal for "Exemplary Behavior, Efficiency, and Fidelity" in June 1984.  They also show that while the Veteran did receive nonjudicial punishment for being AWOL for three days in January 1984, the forfeiture of pay that was imposed was set aside in April 1984 because "his performance is good."  

Service treatment records also do not show any complaints, physical or psychological, related to being "almost burned up" in his claimed sleeping bag incident, seeing a mangled body that was run over by a tank, witnessing training accidents in which trainees were crushed or killed on a monthly basis, or for "shock" after driving off of a cliff in a Jeep.  While the Veteran wrote in February 2009 that he was treated for injuries sustained when his sleeping bag caught fire, his service treatment records, which do contain records related to multiple Emergency Room visits, do not support that contention.  The reports do show various other complaints ranging from skin problems, to thumb and wrist injuries sustained in different falls, swollen and painful feet, an upset stomach, pharyngitis, abrasions from boots, headaches, costochondritis, tooth pain, upper respiratory infections, earaches, and esophagitis.  Indeed, the Veteran sought treatment for his various ailments throughout service.  In February 1983, while stationed in Alaska, he sought treatment for a tension headache, reporting that he had stood outside in the cold for three hours the day before.  However, they are negative for any form of complaint or reference to any of the Veteran's claimed stressors.  

The Board finds it likely that, given the routine complaints the Veteran did report in service, had the Veteran "almost burned up" in a sleeping bag that was on fire and required treatment for injuries from the same, or had he been in shock or distress after driving a Jeep off of a cliff or seeing a mangled body that was run over by a tank, he would have sought treatment or there would be some reference to those events in the service records.  However, there is not.  Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (noting that where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).

The Board also finds it significant that the Veteran did not report any of his currently-reported service-related stressors until January 2008, at which time he reported only one of his now claimed stressors.  While normally not dispositive, in this case, the record shows that the Veteran filed earlier service connection claims for a psychiatric disorder, and has been receiving periodic psychiatric treatment since approximately 1995 without any mention of his now claimed in-service stressors.  The Board finds it likely that in seeking prior service connection for psychiatric problems and in seeking mental health treatment, had these events happened as described and had the impact at the time as the Veteran has described, he would have reported such stressors previously.

The evidence of record showing inconsistent reporting, memory problems, and potential for secondary gain, all call into question the Veteran's overall credibility and, in turn, the reliability of statements offered in support of his claim for benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."); Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

For the reasons set forth above, the Board finds the Veteran is not a reliable historian, and because of such, the Board finds that the information provided by the Veteran concerning his military experience is not reliable or credible, when considered in light of all of the evidence of record.  Moreover, while VA clinicians have diagnosed PTSD, such diagnoses were based on the history provided by the Veteran, which the Board has found to lack credibility.  As such, diagnoses based on that history have no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  

However, even if arguendo the Board was to concede an in-service stressor, service connection for PTSD would still not be warranted as the Board finds that the most probative evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD.

In this regard, the Court has recognized that a diagnosis of PTSD requires a finding by an examiner as to the sufficiency of the stressors to support a PTSD diagnosis and the adequacy of a veteran's symptomatology, as well as the diagnostic criteria in the Diagnostic and Statistical Manual of Mental Disorders.  Cohen v. Brown, 10 Vet. App. 128, 143 (1997). 

Following a review of the claims file and examination of the Veteran, the April 2016 VA examiner determined that the Veteran does not meet the diagnostic criteria for PTSD, even considering the Veteran's reported in-service stressors related to the sleeping bag catching on fire and driving the Jeep off of a cliff.  Of note, at that time, the Veteran did not report his claimed stressors of seeing a mangled body that was run over by a tank.  In any event, the examiner determined that, even giving the Veteran the benefit of the doubt that his reported stressors satisfy Criterion A for a PTSD diagnosis under the DSM-5 related to exposure to a traumatic stressor, the full criteria for a diagnosis of PTSD are not met because the Veteran does not report significant reexperiencing, avoidance, negative cognitions or hyperarousal symptoms related to his reported stressors.

The April 2016 VA opinion was based on upon review of the claims file, examination of the Veteran, consideration of the prior and conflicting diagnoses of record and relevant medical literature, and the opinion was supported by a thorough and detailed rationale with reference to relevant clinical findings.  Thus, it is considered highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (2008).  

To the extent that the Veteran has been diagnosed with PTSD by other VA providers in the record, the Board finds those diagnoses not probative for various reasons.  At the outset, the April 2016 VA examiner addressed generally prior psychiatric diagnoses of record, noting generally that many of the Veteran's diagnoses "have simply been copied forward from previous treatment encounters with no evidence of ongoing assessment or attempts to reconcile conflicting diagnoses."  The examiner noted that most of the diagnoses have been carried forward from previous problem lists in the Veteran's numerous medical contacts, and the origins of many of the diagnoses are not discernable from available treatment records.  The examiner also noted that the Veteran had been seen at the VA hospital "at literally thousands of encounters since 1994" and that his history was complex and difficult to tease apart due to "the Vet's unreliability as a historian" and inconsistencies in diagnoses assigned him by many different treatment providers across multiple disciplines over the years.  The examiner also addressed and opined that past diagnoses of psychosis had been rendered in a haphazard fashion with little rationale in support of the diagnosis. 

Specific to PTSD diagnoses of record, the Board finds the April 2016 examiner's discussion of prior diagnoses to be applicable.  The record shows that the Veteran first presented to VA and requested to be evaluated for PTSD in March 2007.  However, he was not evaluated or diagnosed with PTSD at that time.  The Veteran again complained of possible PTSD in January 2008, and reported a single stressor in service of seeing a soldier get run over by a tank during maneuvers, though in contrast to his other reports that the tank incident occurred during war games at Fort Irwin in California, this time he reported that it occurred in Alaska.  In any event, the Veteran denied nightmares or intrusive images, though he did report intrusive thoughts of undetermined content and frequency.  He also denied symptoms of avoidance, stating that he felt that the military was/is his family and he enjoyed that sense of connection.  Significantly, the VA provider, who was not Dr. M.G.S., did not diagnose PTSD, even with the Veteran's single reported stressor at that time, but rather MDD with psychotic features versus schizoaffective disorder, rule out substance-induced mood or psychotic disorder, and alcohol and cocaine polysubstance abuse.

The next discussion of PTSD appears in the record in August 2010.  At that time, the Veteran presented for treatment with his long-time treating VA psychiatrist Dr. M.S.G. and discussed his military service, stating that he took part in training exercises at Ft. Irvin and that "he suffered mental trauma on account of the violent nature of the training."  Dr. M.G.S. diagnosed possible PTSD at that time.  He saw the Veteran again in October 2010, at which time the Veteran reported that he trained at Fort Irwin for possible overseas deployment and "in the course of training people were injured and killed."  Dr. M.G.S. noted that the Veteran "states that his exposure to those events during training have caused him to have symptoms that are consistent with [PTSD]."  In January 2011, the Veteran again met with Dr. M.G.S. and requested a PTSD evaluation.  At that time, the Veteran "maintain[ed] that he has symptoms of post-traumatic stress disorder that are related to traumatic events that he suffered during desert training at Ft. Irwin."  

Pursuant to the Veteran's request, in February 2011 Dr. M.G.S. referred the Veteran for an evaluation for PTSD with the Director of the PTSD program, Dr. H.T.  However, the Veteran did not show up for the evaluation of Dr. H.T., but instead reported to Dr. H.T. that he had "been diagnosed to have PTSD from non-combat trauma," and would like to be in Dr. H.T.'s PTSD groups.  The record thereafter shows that one day after he was supposed to be evaluated by Dr. H.T., the Veteran did show up for treatment with Dr. M.G.S., at which time his chief complaint and diagnosis was PTSD.  Significantly, the Veteran had not been evaluated or diagnosed with PTSD by Dr. H.T.  Nevertheless, Dr. M.G.S. diagnosed PTSD at that time.  It is also noteworthy that in February 2011, Dr. M.G.S. also appeared to attribute the Veteran's PTSD to his service-connected hives, as he noted that "urticaria is seen as a stress related condition and as such an MH visit for post-traumatic stress disorder is seen as a service-connected visit."  In any event, in March 2011, Dr. M.S.G. noted that the Veteran "reports he has PTSD deriving from accidents that occurred in desert training in U.S." and proceeded to diagnose PTSD.

Thereafter, the record shows a diagnosis of PTSD without any discussion of the diagnostic criteria.  It appears from VA treatment records that, consistent with the April 2016 VA examiner's finding, providers simply carried forward the diagnosis based on that of Dr. M.G.S. or the Veteran's own report history of having PTSD due to noncombat trauma, or would otherwise diagnose PTSD without any discussion of the DSM diagnostic criteria or the Veteran's history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

To the extent that Dr. M.G.S. provided the initial diagnosis of PTSD, upon which it appears the subsequent diagnoses were predicated, the Board recognizes that he is a VA psychiatrist and is certainly competent to make such an assessment.  However, the Board finds that the diagnosis not credible.

Foremost, it largely appears that it was actually the Veteran who first diagnosed himself with PTSD, and that diagnosis was accepted by Dr. M.G.S.  As described above, in October 2010, at which time PTSD assessed, it was the Veteran who "state[d] that his exposure to those events during training have caused him to have symptoms that are consistent with [PTSD]."  In January 2011, Dr. M.G.S. recorded that the Veteran "maintains that he has symptoms of post-traumatic stress disorder" related to claimed mental trauma in service.  In February 2011, it was the Veteran who reported to Dr. H.T. that he had been diagnosed to have PTSD from non-combat trauma, and in March 2011, Dr. M.G.S. again recorded that the Veteran "reports he has PTSD deriving from accidents that occurred in desert training in U.S."  There is little, if any, discussion by Dr. M.G.S. of not only the diagnostic criteria for PTSD, but also specific PTSD symptoms.

It is also of note that at times, notations by Dr. M.G.S. are inconsistent with other objective evidence of record.  For example, in March 2006, after seeing the Veteran, Dr. M.G.S. wrote that the ""[Veteran] does not use alcohol or illegal drugs."  Dr. M.G.S. also wrote days later that the Veteran psychiatric problems exist in the absence of [substance] abuse.  However, in that same month, the Veteran was admitted for inpatient treatment and upon admission, tested positive for cocaine, and reported daily alcohol use, as well as use of a variety of illegal substances as recent as two weeks earlier.  His intake history also notes a report of abuse of prescription medication.  

Given the aforementioned, Dr. M.G.S.'s opinions and diagnoses are considered not credible and are of no probative value.  As it was Dr. M.G.S.'s PTSD diagnosis that appears to have been the basis for the continuing PTSD diagnosis in the record, without any further discussion of the diagnostic criteria, or any consideration of the Veteran's entire medical or military history, the subsequent diagnoses of PTSD are similarly not probative.
Moreover, as discussed, the PTSD diagnoses are based upon a history reported by the Veteran that the Board has found to lack credibility.  As such, diagnoses based on that history have no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  Thus, the Board finds the April 2016 VA opinion that the Veteran does not meet the diagnostic criteria for PTSD, and calling into question the reliability of past psychiatric diagnoses of record, to be of greater probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

To the extent the Veteran contends he suffers from PTSD, as a lay person, his opinion does not constitute medical evidence as the diagnosis of mental disorders requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  In any event, the opinion of the April 2016 VA examiner is of greater probative value than the lay contentions of the Veteran.

Turning to the issue of service connection for an acquired psychiatric disorder other than PTSD, the Board finds that the preponderance of the credible evidence weighs against the Veteran's claim.  While the record shows a currently-diagnosed psychiatric disorder, to include major depressive disorder, schizoaffective disorder, somatic symptom disorder, adjustment disorder, dysthymic disorder, a personality disorder, and various diagnoses related to substance abuse, the most probative evidence of record fails to relate any such diagnosis to service or to any service-connected disability.

The Veteran has been afforded two examinations in connection with his psychiatric claims.  Most probative, following a detailed and thorough review of the claims file and extensive medical record, and examination of the Veteran, a VA examiner opined in April 2016 that the Veteran's currently-diagnosed psychiatric disorders are less likely than not related to his military service, and less likely as not caused by or aggravated by his service-connected urticaria.  The examiner also declined to provide an opinion on a psychosis, as he found no evidence to support a current psychotic disorder diagnosis, and that the history of any previous diagnosis related to a psychotic disorder found in past treatment records to be "equivocal and insufficient" to assign a diagnosis by history alone.

The examiner provided a detailed rationale for the conclusions offered.  He considered the Veteran's self-reported history and symptoms during the examination, as well as his complex medical history documented in the record, and accounted for the Veteran's various symptoms of record.  He further addressed prior and conflicting diagnoses of record, the Veteran's in-service treatment for substance abuse, his post-service inpatient treatment in 1994, and medical literature in rendering the opinions.  The examiner also provided sufficient rationale for his inability to offer an opinion on psychosis.  He explained that, based on a review of medical literature describing risk factors contributing to symptomatic exacerbations of the condition, it appeared at least as likely as not that it is the Veteran's chronic, severe alcohol abuse that aggravated his urticaria.

The April 2016 VA opinion is also consistent with an earlier October 2007 VA examiner's ultimate conclusion that the Veteran's major depressive disorder (MDD) is less likely caused by urticaria, as his physical symptoms of urticaria subside in warmer temperatures but the MDD symptoms persist.  VA treatment notes also generally show that the Veteran's psychiatric symptoms persist and vary even during sustained periods without active urticaria or urticaria-related complaints.  The April 2016 opinion regarding psychosis is also supported by the VA treatment notes of record dating since April 1994, which are negative for contemporaneous diagnoses or evidence of psychosis until approximately March 2007, and do not support any psychosis within a year of separation of service.  

The only contrary medical opinion evidence of record are the numerous statements offered by Dr. M.G.S.  For the reasons discussed above, the Board accords the opinions of Dr. M.G.S. no probative value.  The Board also finds the opinions of Dr. M.G.S. that the Veteran's psychiatric disorder is related to his service-connected hives, are also inconsistent with the record as a whole.  For instance, in September 1998, he was treated for hives and a depression screen was negative, and psychologically the Veteran was described as awake and alert without any noted anxiety or depression.  In December 1999 and January 2001, the Veteran again expressly denied or was otherwise not noted to have psychiatric problems (other than any related to substance abuse), even when reporting on his hives.  In April 2006, he reported mood problems and depression related to his life falling apart.  The record also shows that his hives were responsive to treatment, and that he can go years without having severe outbreaks or needing treatment.  While VA treatment records do document episodes of hives, they also show sustained lengths of time during which the Veteran does not have symptoms.  During a March 2007 VA examination it was also noted that the Veteran did not have any hives for over a year.  Yet, the record shows that the Veteran's psychiatric symptoms and complaints remained present and seemingly unrelated to hives, regardless of their presence or absence.  

Also, the Board acknowledges that the Veteran has been granted social security benefits based, in large part, on his urticaria, and such evidence would seemingly support the findings of Dr. M.G.S.  However, the Board also observes that those same benefits due to hives and hypertension were initially denied by the SSA, and that the eventual award was based, in part, on statements and treatment notes authored by Dr. M.G.S, which, for the reasons detailed above, the Board finds neither credible nor probative.  

To the extent that the Veteran has submitted lay evidence of psychiatric symptoms in and since service, as detailed in credibility discussion above, the Board finds those reports not credible.  Furthermore, as noted above, the Veteran has not been shown competent to otherwise relate any current psychiatric disability to service, as such matter requires medical expertise that the Veteran is not shown to possess.
Finally, the Board considered the various in-service and post-service treatment records that show substance abuse treatment and include Axis I diagnoses related to dependence on alcohol and multiple drugs, as well as his diagnosed personality disorder traits.  However, disabilities resulting from a person's own misconduct, including abuse of alcohol or drugs, are not disabilities for which compensation is payable.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2016); Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Similarly, personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Service connection for such a disorder is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In summary, the competent and credible evidence shows that a psychiatric disorder for which service connection may be granted was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's currently diagnosed psychiatric disorders, to include major depressive disorder, dysthymic disorder, schizoaffective disorder, or somatic symptom disorder, are causally related to service or to service-connected disability.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim and that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56   (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


